DETAILED ACTION

Amendments to the claims are acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 9,968,899. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the conflicting claims lies in the fact that the conflicting claims includes more elements and are thus more specific.  Therefore the invention of the conflicting claims is in effect “species” of the “generic” invention of the instant claims.  It has been held that the generic invention is “anticipated” by the “species.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 12 and 16, the newly recited second when clause, i.e. “when it has been determined that plugging is occurring in the catalyst transfer pipe,” it is not clear if the limitations preceding and following the phrase “when…” are part of the invention. The "when phrase” clearly renders the second when clause and the transmitting step optional. The first when clause is preceded by the phrase “in order to determine…,” meaning that the determination is not a requirement. Therefore, as currently presented, all of the recitations presented after “analyzing…” are optional, i.e. all of the recitations presented after “analyzing…”carry no patentable weight.
Claims 13 and 17 are unclear. It is not clear what applicant means by: using the sensor data, compute a first time period of first sensor information corresponding to the catalyst transfer pipe; and determine if the first time period differs from a second time period of second sensor information corresponding to a different catalyst transfer pipe, wherein transmitting the command to adjust the flow rate through the catalyst transfer 
What is even being referenced by: “a first time period of first sensor information corresponding to the catalyst transfer pipe?” How can such a parameter be computed from a mere data which is merely representing some condition about the transfer pipe?
The recitation: “determine if the first time period differs from a second time period of second sensor information corresponding to a different catalyst transfer pipe, wherein transmitting the command to adjust the flow rate through the catalyst transfer pipe is based on the first time period differing from the second time period by more than a first threshold” makes no sense. 
Applicant’s remark is fully considered. Mere statement of purpose/function can be resolved only on review of the entirety of the specification to gain an understanding of what the inventors actually invented and intended to encompass by the claim. The examiner is not stating that the claim can be interpreted in many ways; nor equating the breath of the claim with indefiniteness. The examiner stating that the determination for the scope of the claim can be resolved only on review of the entirety of the record. The specific of the disclosure will not be read in to the claims. 
The examiner maintains his previous position. In the remark, applicant merely points to a portion of the specification for reference. 
Furthermore, claims 12 and 13; and claims 16 and 17, as recited, require only one sensor on one of the transfer pipe. 
In response to applicant’s remark, the phrase “or more” means that more than one sensor is optional. Even if applicant recites at least two sensors, as currently recited, claims 12 and 13; and claims 16 and 17 require sensor(s) on only one of transfer pipe (affixed to “a” catalyst transfer pipe…). 
How is “second sensor information corresponding to a different catalyst transfer pipe” obtained? The recitation does not make any sense. 
As to claim 20, the claim does not explicitly recite that a flow rate is used to determine plugging. Claim 20 recites based on analyzing the sensor data… How can a generic data be used to diagnose something like plugging of the pipe? As evidenced by other dependent claims, applicant takes the position that the one sensor is capable of generating other data such as time information. 
Claims 14 and 18 further recite: compute a first peak-to-valley amplitude of the first sensor information corresponding to the catalyst transfer pipe; and determine if the first peak-to-valley amplitude differs from a second peak-to-valley amplitude of third sensor information corresponding to the catalyst transfer pipe, the third sensor information received from a same sensor as the first sensor information, wherein transmitting the command to adjust the flow rate through the catalyst transfer pipe is based on the second peak-to-valley amplitude differing from the first peak-to-valley amplitude by more than a second threshold.
What is being referenced by “peak-to-valley amplitude?” Claims 12 and 14; and claims 16 and 18 only require one data point. The claims do not require anything more than analyzing one data point. The claims do not require any generation of an entity that comprise peak and valley, such as a graph. Something is missing. Implication(s) is/are not a standard for what is covered by the scope of the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benham (US 20140114039). 
Regarding claims 12-14, 16-18 and 20, Benham discloses (Fig. 1) a system for catalyst preparation including an agitator disposed inside a polymerization catalyst tank and configured to mix a polymerization catalyst and a solvent to generate a polymerization catalyst solution (abstract). The system also includes a heating system coupled to the polymerization catalyst tank and configured to maintain a temperature of the polymerization catalyst solution above a threshold (id.). The system also include a precontactor configured to receive feed streams comprising an activator and the polymerization catalyst solution from the polymerization catalyst tank to generate a 
[0027] Regardless of the specific catalyst 28 used, operating conditions within the catalyst preparation system 40 may be controlled to produce the catalyst complex 14 with desired properties. For example, a control system 90 can be employed to control operating conditions within the manufacturing system 10, such as the catalyst preparation system 40. For example, the control system 90 may be employed to adjust the flow rates, temperatures, and/or other properties of the catalyst 28, solvent 30, catalyst solution 22, cocatalyst 24, activator 26, and/or catalyst complex 14. Further, the control system 90 may be employed to transition from feeding one type of catalyst complex 14 to the reactor system 12 to feeding another type of catalyst complex 14 to the reactor system 12. Moreover, the control system 90 may be employed to monitor and/or adjust operating conditions within the manufacturing system 10, such as temperatures, pressures, the reaction rate, and the solids concentrations, among others. According to certain embodiments, the control system 90 may receive input signals 92 from sensors (such as, temperature sensors, pressure sensors, and/or flow transducers, among others) within the manufacturing system 10 that are indicative of operating conditions and may then generate control signals 102 to adjust operating conditions of the manufacturing system 10. 
[0028] As shown in FIG. 2, the control system receives input signals from various sensors disposed within the catalyst preparation system, such as, a precontactor temperature sensor, and a catalyst complex flow sensor. The control system receives 
Benham explicitly teach monitoring catalyst flow rate and adjusting flow of the catalyst in the system (e.g. [0027]-[0039]). The examiner respectfully submits that it is inherent or at least obvious that impedance in flow of catalyst/particles means or is able to indicate clogging/plugging in the system.
Currently, claims 12 and 16 only require one senor associated with one of the transfer pipe. The providing more transfer pipes is obvious because duplicating essential working parts involves routine skill in the art. One skilled in the art would be motivated to do so for the purpose of providing better transfer efficiency through the transfer system. (The examiner respectfully submits that affixing the catalyst flow sensor of Benham to the transfer pipe is obvious. Fig 2 clearly suggests that the sensor 100 (and other sensors) are juxtaposed to the transfer pipes.) 
Benham also does not explicitly disclose that the transfer pipes also exists between reactor system and the device for collecting the content of the reactor. Benham discloses flow control of catalyst between various parts of the system. The examiner respectfully asserts that providing the same device between any parts of the system is obvious. One skilled in the catalyst art would have been motivated to provide such flow . 

Response to Arguments
Applicant's arguments filed on 1/15/21 have been fully considered. 
In response to applicant’s remark regarding the double patenting rejections, the examiner maintains his position. The rejections are based on comparison between the allowed claims in the parent application (amended during the prosecution); and the instant claims. The restriction requirement in the parent application was based on the examination of the original claims. 
Amendments to the claims are acknowledged. Applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection. The examiner notes that applicant’s arguments are based on claim recitations that are not positively recited as part of the invention. Also see the updated 112 rejection section of this office action. 
In response to applicant’s remark regarding the 112(2) rejections, in view of the amendments the examiner withdraws some of the rejections. However the rejection are partially maintained. See the updated 112 rejection section of this office action including response to applicant’s arguments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


SHOGO . SASAKI
Primary Examiner
Art Unit 1798


/SHOGO SASAKI/
Primary Examiner, Art Unit 1798
4/16/21